SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

862.3
KA 12-01876
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

DESTINY BELLAUS, DEFENDANT-APPELLANT.


WAGNER & HART, LLP, OLEAN (JANINE C. FODOR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

LORI PETTIT RIEMAN, DISTRICT ATTORNEY, LITTLE VALLEY, FOR RESPONDENT.


     Appeal from a judgment of the Cattaraugus County Court (Larry M.
Himelein, J.), rendered July 9, 2012. The appeal was held by this
Court by order entered January 3, 2014, the decision was reserved and
the matter was remitted to Cattaraugus County Court for further
proceedings (113 AD3d 1113).

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on March 17, 2014, and the attorneys for the
parties on March 25 and April 2, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court